DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Notice to Applicant
This communication is in response to application filed 10/25/19.  It is noted that application is a continuation of 15/906,205 filed 2/27/18 now US Patent No. 10,497,478 which is a continuation of 15/154,457 filed 5/13/16 now US Patent No. 10,319,479 which claims benefit to 62/161,552 filed 5/14/15.  Claims 2-21 are pending.  
 
Information Disclosure Statement
	Information disclosure statement dated 1/27/20 has been acknowledged and considered.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
 
 
Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
 	Claims 2-11 are drawn to a method for storing a document associated with a clinical trial identifier, which is within the four statutory categories (i.e. process).   Claims 12-21 are drawn to a system for storing a document associated with a clinical trial identifier, which is within the four statutory categories (i.e. machine).    
  
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An 
 
Representative independent claim 2 includes limitations that recite at least one abstract idea.  Specifically, independent claim 2 recites:
A method comprising: 
determining, by a computer system comprising one or more computer processors coupled to at least one memory, a first document; 
determining a clinical trial identifier associated with the first document; 
determining a first task identifier for a first task to be completed in association with the first document; 
generating a task completion request; 
determining that the first task has been completed; 
generating a completed task record; 
and storing the first document in a set of documents associated with the clinical trial identifier.
 
            The limitations of determining a first document; determining a clinical trial identifier associated with the first document; determining a first task identifier; generating a task completion request; determining that the first task has been completed; generating a completed task record and storing the first document, as drafted and detailed above, are steps that, under its broadest reasonable interpretation, recites steps for organizing human interactions.  The claimed invention is directed to organizing information related to a document associated with a clinical trial identifier.  This is a concept relating to tracking or organizing information.  Tracking or organizing information or filtering content has been found to be an abstract idea and a method of organizing human behavior.  See MPEP 2106.04(a)(2)(II)(D)    This is a method of organizing data and identifiers related to a document thus falling into one category of abstract idea. That is other than reciting “a computer processor”; and “memory” language, nothing in the claim element precludes the steps from describing concepts related to receiving and organizing information related to a clinical trial document.  If a claim limitation, under its broadest reasonable interpretation, covers concepts related to interpersonal and intrapersonal activities then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  Accordingly, the claim recites an abstract idea.
	Independent claim 12 recites substantially similar limitations and is directed to the same abstract idea for the same reasons above.  Accordingly, the independent claims describes at least one abstract idea.
In relation to claims 3, 6, 7, 10, 11, 13, 16, 17, 20 and 21 these claims specify generating a single file; assigning a first task identifier; sending a task completion request; determining an access request; storing the record; and determining whether to discard a second document.  These are steps related to tracking and organizing information which is a method of organizing human activity, under its broadest reasonable interpretation, covers interactions between people or managing personal behavior or relationships.  
In relation to claims 8 and 18 these claims specify that determining if a document has been electronically signed which is a mental process as it is an evaluation that can, at the currently claimed high level of generality, be practically performed in the human mind.

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method comprising:
determining, by a computer system comprising one or more computer processors coupled to at least one memory, a first document;
determining a clinical trial identifier associated with the first document;
determining a first task identifier for a first task to be completed in association with the first document;
generating a task completion request;
determining that the first task has been completed;
generating a completed task record;
and storing the first document in a set of documents associated with the clinical trial identifier.
 
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
         amount to mere instructions to apply an exception 
o   the recitations performing the functions by a computer system comprising one or more computer processors coupled to at least one memory amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0022] – [0024] of the present Specification, see MPEP 2106.05(f)
         generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of by a computer system comprising one or more computer processors coupled to at least one memory merely limits the abstract idea the environment of a computer, see MPEP 2106.05(h))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).
For these reasons, representative independent claim 2 and analogous independent claim 12 do not recite additional elements that integrate the judicial exception into a practical application.
 The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
 
Claims 4, 9, 14, and 19: These claims specify a single file is a formatted PDF file and automatically generating a signature page configured to be electronically signed which thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).
 
Claims 5 and 15: These claims recite determining an email comprises an attachment and extracting the attachment; wherein the attachment is the first document which therefore merely represent insignificant extra-solution (data gathering) activity (see MPEP § 2106.05(g)).
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.
 
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  
 The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 2-21 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-6, 10, 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (9,378,205) in view of Damboritz (2015/0269508)

As per claim 2, Schmidt teaches a method comprising:  determining, by a computer system comprising one or more computer processors coupled to at least one memory, a first document (Schmidt; Col. 2, lines 3-9; a system includes one or more processors, memory, and one or more programs stored in the memory. The one or more programs are configured for execution by the one or more processors. The one or more programs include instructions for receiving an electronic document that includes one or more scanned images of a physical document;  Col. 16, lines 59-64 The computer system receives (604) an electronic document that includes one or more Scanned images of a physical document.);
determining a clinical trial identifier associated with the first document (Schmidt; Col. 10, lines 64-66 The code processing module 334 is used for identifying and/or decoding machine-readable codes associated with the Scanned images of a physical document; Col. 11, lines 17-24 The OCR module 332 and/or the code processing module 334 are used to extract information stored in the electronic document, in particular, information associated with or stored in the codes in the electronic document. For example, codes (e.g., barcodes) may include a document type ID (e.g., "1130) and a document type description— a “document type ID” reads on a Clinical trial identifier).
and storing the first document in a set of documents associated with the clinical trial identifier (Schmidt; Col. 19, lines 14-18 the computer system stores (628) the electronic document in a document database in accordance with at least a subset of the document information associated with the one or more optical machine-readable codes). 
Schmidt does not expressly teach: determining a first task identifier for a first task to be completed in association with the first document; generating a task completion request; determining that the first task has been completed; 
generating a completed task record.  Schmidt is directed to receiving and managing of documents related to a clinical trial but does not expressly teach determining tasks related to the management of the documents.  However, this is old and well known in the art in the medical arts as evidenced by Damboritz.  IN particular Damboritz para. [0006] teaches providing a task list where the task list includes an indication of a task to be performed by a user in a clinical setting (i.e. determining a first task identifier for a first task to be completed).  Fig. 4 and para. [0068] teach an interface for providing a task list (i.e. generating a task completion request).   Para. [0041] further teaches user interactions including indicating that the task has been performed and selecting a “complete” button associated with the task (i.e. determining that the task has been completed and generating a completed task record.  Damboritz does not expressly teach generating a task list in association with a first document.  The background of Schmidt teaches it can be difficult to track and maintain all the regulatory documents throughout a clinical trial.  Therefore it would have been obvious to one of ordinary skill in the art to add the task management module of Damboritz to the document management system of Schmidt with the motivation of promoting the efficient management of workflows to ensure that tasks are properly prioritized (Damboritz; Background).  

As per claim 3, Schmidt teaches the method of claim 2, further comprising: generating a single file comprising the set of documents associated with the clinical trial identifier (Schmidt; Col. 7 lines 1-5 – “document database”; Col. 11, lines 37-44 In some embodiments, the classification/validation module 322 classifies the received electronic document based on the information associated with or stored in the one or more codes (e.g., barcodes). For example, if the barcode of an electronic document includes a study ID “18113-10,” (i.e. “clinical trial identifier”) where the study ID is a combination of a cabinet number and a folder number, the electronic document is classified as belonging to a cabinet numbered 18113, and a folder numbered 10.)
As per claim 4, Schmidt teaches the method of claim 3, wherein the single file is searchable using keywords or key phrases (Schmidt; Col. 11, lines 25-28), and wherein the single file is a formatted PDF file (Schmidt; Col. 13, 31-35  A document data entry (e.g., entry 400-x) includes the following data, or a subset or superset thereof: an Electronic Document 402 (e.g., a PDF file containing scanned images of a physical document) or a pointer to the electronic document 402;).  

As per claim 5, Schmidt teaches the method of claim 2, wherein determining the first document comprises: determining that an email comprises an attachment; and extracting the attachment from the email; wherein the attachment is the first document (Schmidt; Col. 20, lines 1-15).  

As per claim 6, Damboritz teaches the method of claim 2, further comprising:  43805788.1Application No.: 16/663,762 Preliminary Amendment Page 3 of 6 assigning the first task identifier to a first user identifier; and sending the task completion request to a user account associated with the first user identifier (Damboritz; para. [0045] and Tables 1-4). 

AS per claim 10 Schmidt does not expressly teach the method of claim 2, further comprising: storing the completed task record in association with the first document in an audit trail associated with the clinical trial identifier.  Schmidt does not expressly teach storing a completed task record.  Schmidt, col. 19, lines 14-18, teaches the computer system storing the electronic document in a document database in accordance with at least a subset of the document information associated with the one or more optical machine-readable codes.  Damboritz para. [0047] teaches a user interaction module may store information regarding interactions including when the task is mark completed.  Therefore, Damboritz teaches that storing a completed task record in association with a user was old and well known in the art at the time of the invention.  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the specific stored task record in Damboritz for the general electronic document in Schmidt.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 12-16 and 20 repeat substantially similar limitations as claims 2-6 and 10 and the reasons for rejection are incorporated herein.  


Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (9,378,205) in view of Damboritz (2015/0269508) in further view of Simske (2013/0036127). 

As per claim 7, Schmidt in view of Damboritz does not expressly teach the method of claim 2, further comprising: receiving a request to access the set of documents from a first user identifier for an external user; determining, using a set of permissions rules, that the first user identifier is permitted to access the set of documents; and providing access to the set of documents.  Schmidt Col. 6, lines 6-11 teaches a document management server that provides services to users who access the server.  However, Schmidt does not expressly teach receiving a request, determining permission based on a set of rules and providing access but these features were old and well-known in the art as evidenced by Simske.  Simske paras. [0033] – [0035] teach a user requesting entry, using the rules to determine permission and running a query of the database when the user has permission.  It would have been obvious to one of ordinary skill in the art to add the access and permission system of Simske to Schmidt as the claimed invention is merely a combination of old elements.  In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized the results of the combination were predictable.  

Claim 17 recites substantially similar limitations as claim 7 and the reasons for rejection are incorporated herein.  


Subject Matter free from Prior Art
As per claims 8, 9, 11, 18, 19 and 21 the closest prior arts of record do not expressly teach: 
wherein the first task is execution of the first document, the method further comprising: determining that the first document has been electronically signed.  
automatically generating a signature page configured to be electronically signed using an electronic device.  
determining a second document; determining that the second document is a duplicate of the first document; and discarding the second document.
No final determination on patentability has been made in light of pending rejections.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The closest foreign prior art of record Bermingham (EP 1903752 A1) teaches a clinical trial data management system that receives clinical trial data and provides an indexed image file. The closest non-patent literature of record McFadden (McFadden, Eleanor.  Management of Data in Clinical Trials.  John Wiley & Sons, Dec. 14, 2007.  Pgs. 6-8 Coordinating Center) teaches a coordinating center as the place where data forms are collected, quality control is done and data are computerized and analyzed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        1/14/22